Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
Election/Restrictions
Claims 1-8, 10-11, 13-15, 18-21 and 23-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 October 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Schneider (Reg. No. 63,712) on 24 August 2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
“and the portions of the puller wire” in lines 57-58 is amended to --wherein the puller wire--
Claim 16 is amended as follows:
“its respective annealing phase” in lines 2-3 is amended to --a respective annealing phase--
Claim 20 is amended as follows:
“and the portions of the puller wire” in lines 57-58 is amended to --wherein the puller wire--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Falwell et al. (US 2006/0241366), Esashi et al. (US 2005/0006009), Shih (US 2012/0323174), and Ditter et al. (US 2013/0006238), fails to reasonably teach or suggest a catheter having an intermediate section including a plurality of off-axis lumens, wherein the puller wire and at least one of the first or second support members extending through the intermediate section extend along the length of the intermediate section through a same one of the plurality of off-axis lumens when considered in combination with the additional limitations of the claims. Falwell in view of Esashi and Shih teaches a catheter having first and second support members and a puller wire extending through off-axis lumens, however fails to teach wherein the puller wire and at least one of the support members extend through the same off-axis lumen as claimed. Ditter teaches a catheter including a contraction wire 44 placed with shape memory member 50 within a same off-axis lumen in Fig. 11 (see also Ditter [0067] and [0073]), however it would not have been obvious to modify the wire arrangement of Falwell in this manner since there is no specific motivation to move the support members and puller wire into the same lumen as would be required to meet the claims and the arrangement of Falwell already performs in the same manner as the arrangement of Ditter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794